United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   August 25, 2006

                                                              Charles R. Fulbruge III
                              No. 05-30393                            Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,
versus

GREGORY CHARLES HOWARD,

                                        Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Middle District of Louisiana
                        USDC No. 3:03-CR-174-1
                          --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Gregory Charles Howard has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).       Our independent

review of counsel’s brief, the record, and Howard’s responses

discloses no nonfrivolous issue for appeal.       Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.   Howard’s motion for appointment

of substitute counsel is DENIED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.